                              UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE


MICHAEL R. JUTRAS,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )                1:18-cv-00051-LEW
                                                   )
MARK LOPEZ, et al.,                                )
                                                   )
                 Defendants                        )


          ORDER ON PLAINTIFF’S MOTIONS FOR RECONSIDERATION

        On August 8, 2019, I issued my Decision and Order (ECF No. 204) awarding

summary judgment to Defendants in this § 1983 civil rights action. On August 9, 2019,

the Clerk entered Judgment for Defendants (ECF No. 206). The matter returns to the Court

on Plaintiff’s Motion for Reconsideration by Judge Lance Walker of Summary Judgment

Decision (ECF Nos. 207). 1 Although Plaintiff has also filed a Notice of Appeal, Federal

Rule of Civil Procedure 62.1 and First Circuit precedent, Commonwealth of Puerto Rico v.

SS Zoe Colocotroni, 601 F.2d 39, 41 – 42 (1st Cir. 1979), permit me to rule on the motion

for reconsideration pending appeal. The First Circuit has advised that action on a motion




1
 Plaintiff has also filed two motions for reconsideration that he directs to Chief Judge John Levy. Plaintiff’s
suit was, initially, assigned to Chief Judge Levy. However, on October 29, 2018, Chief Judge Levy
reassigned the case. Because the matter is no longer assigned to Chief Judge Levy, Plaintiff’s Motion for
Reconsideration by Chief Judge John Levy of Judge Walker’s Decision at Summary Judgment (ECF No.
209) and Motion for Reconsideration by Chief Judge Levy of the Court’s Decision to Transfer the Case
(ECF No. 210) are out of order and are hereby DISMISSED.
for relief from final judgment, such as Plaintiff’s motion for reconsideration, should be

acted on expeditiously. Id.

       A party may seek relief from final judgment, and relief may be awarded, upon an

adequate showing of (1) “mistake, inadvertence, surprise, or excusable neglect”; (2) newly

discovered evidence; (3) fraud or similar misconduct; (4) a basis to void the judgment; (5)

satisfaction of the judgment and similar contingencies; or (6) “any other reason that

justifies relief.” Fed. R. Civ. P. 60(b). Plaintiff advances his request based on the first and

sixth grounds.

       Relying on the first ground, Plaintiff has submitted several copies of an audio

recording that was found to be corrupted during my review of the summary judgment

materials. I have listened to the audio recording. I find its contents would not warrant a

different outcome.

       Relying on the sixth ground, Plaintiff asserts that “there is a TREMENDOUS

amount of ADDITIONAL evidence that [I] did not review nor consider.” Motion at 5.

With this argument, Plaintiff faults, in part, my review of the materials he did file and, in

part, my failure to consider the possible significance of materials he did not file. With

regard to Plaintiff’s actual filings, a comparison of my Decision and Order with

Defendants’ statement of material facts reveals that Plaintiff persuaded me that certain of

Defendants’ statements could not be accepted as undisputed. However, Plaintiff’s showing

nonetheless fell short of supporting the kind of findings that are necessary for Plaintiff to

succeed at trial. The substantive due process standard is a very high standard, as I explained

in my Decision and Order on Defendants’ Motion for Summary Judgment. Plaintiff is not

                                              2
entitled to a jury trial unless he can demonstrate that he has the kind of evidence that would

permit the jury to make all the necessary findings in support of his claim. He failed to do

so in opposition to Defendants’ motion for summary judgment, for the reasons I indicated.

        Concerning the materials Plaintiff did not file in support of his opposition to the

summary judgment motion, Plaintiff asserts that the summary judgment proceedings only

divulged “perhaps 10%” of all the facts he could present at trial. Id. at 8. He says it is “an

aberration of JUSTICE and abridgment of DUE PROCESS” to deprive him of the

opportunity to present his entire case. Id. Unfortunately, for Plaintiff, the summary

judgment process required a greater showing than the one he offered. When I reviewed

the summary judgment papers and audio recordings Plaintiff filed, 2 I could not see that he

had the kind of evidence that would enable a jury to find, on a non-speculative basis, that

Defendants engaged in conscience-shocking conduct. Consequently, I concluded that

Defendants were entitled to judgment as a matter of law because Plaintiff “failed to make

a sufficient showing on an essential element of [his] case with respect to which [he] has

the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

        Finally, to the extent Plaintiff seeks to introduce further evidence in support of his

summary judgment opposition, Motion at 11 – 15, now is not the time to make the summary

judgment showing. While Rule 60(b) allows for relief from judgment based on new

evidence, the evidence in question is not new. I decline Plaintiff’s invitation to revisit the



2
  Although Plaintiff contends I disregarded his presentation, in fact, I reviewed and considered his
evidentiary filings even though he did not properly introduce factual statements through the Local Rule 56
procedural mechanism. In particular, I reviewed the Walker affidavit and listened to all of the audio
recordings but for one corrupted file.
                                                    3
summary judgment proceedings based on evidence he could have presented but did not

present when it was due.

      Plaintiff’s Motion for Reconsideration (ECF No. 207) is DENIED. Plaintiff’s

Motions for Reconsideration by Chief Judge John Levy (ECF Nos. 209, 210) are

DISMISSED as unsanctioned by the Federal Rules of Civil Procedure.

      SO ORDERED.

      Dated this 10th day of September, 2019


                                               /s/ Lance E. Walker
                                               U.S. DISTRICT JUDGE




                                         4
